Citation Nr: 1519408	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-37 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint disease, left knee, status post anterior cruciate ligament (ACL) repair (left knee disability). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from September 1978 to October 1982.   

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied the Veteran's claim of service connection for a left knee disability.

By way of procedural history, the Veteran first filed her claim of service connection for her left knee disability and residuals of a right radial fracture and ulnar dislocation (wrist condition), in July 2008. The RO issued a rating decision in February 2009, denying, inter alia, the Veteran's claim for service connection. However, the Veteran sent notice to the RO that she was never provided an examination for her condition, and that notice of any examination scheduled for her was sent to the wrong address. The Veteran was subsequently afforded a VA Compensation and Pension (C&P) examination for her claimed conditions, and the RO issued another rating decision in May 2009. That decision denied the Veteran's claim for service connection for a left knee disability, but, granted the Veteran's service connection for her wrist condition, with a 10 percent rating. 

The Veteran filed a Notice of Disagreement as to both issues. However, after the issuance of the RO's statement of the case, which continued to deny both claims, the Veteran filed a substantive appeal (VA Form 9) which only noted that she wished to appeal her claim for service connection for her left knee. Therefore, her claim for service connection is the only claim properly before the Board for appellate review. 

In a January 2011 statement, the Veteran asserted that she would like to appeal her initial ratings claim for her wrist condition. Likewise, Veteran's representative's Informal Hearing Presentation (IHP), argues the merits of the Veteran's increased initial rating claim for her right wrist. However, as both these notices come outside of a year after the RO issued its last rating decision in May 2009, the rating regarding the Veteran's wrist condition is final. Therefore, the Board will construe the Veteran's January 2011 notice as a new claim for increased rating for her wrist condition.
The issue of entitlement to an increased initial rating for a right wrist condition has been raised by the record in a January 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

A review of the VA Virtual VBMS paperless claims processing system was conducted.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, her current left knee disability is related, at least in part, to in-service injuries.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that her currently diagnosed degenerative joint disease (DJD) of the left knee, to include status post ACL repair, is directly related to the injuries she sustained during her active military service. Specifically, the Veteran asserts that she experienced two injuries/incidents in service that damaged her left knee, and that her current disability is directly related to those incidents. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). The Board will discuss these in turn. 

The Board finds that there is ample evidence of record that demonstrates that the Veteran currently suffers from a left knee disability. Specifically, in an April 2009 VA C&P examination, the VA examiner diagnosed the Veteran's left knee with status post ACL repair with DJD. Therefore, the Board finds that the Veteran's claim meets the first requisite element for service connection of a current disability. 

The Veteran's STRs, as well as the Veteran's own lay statements, establishes several in-service incidents involving injury to her left knee. Specifically, the Veteran has claimed in several statements submitted to the VA that she injured her left knee on two occasions in service, to include a motorcycle accident in 1982 and tennis injury, where she twisted her left knee. Both incidents are corroborated by notes and treatment records in her STRs. Specifically, the records show that the Veteran suffered trauma to her left knee in a motorcycle accident in May 1982. The Veteran's condition was eventually diagnosed as a soft tissue injury, and described as superficial. See Service Treatment Records, May 11, 1982; see also May 13, 1982; May 17, 1982. 

In a June 1982 STR, the Veteran was diagnosed with chondomalacia of the left knee. See Service Treatment Record, June 1, 1982. The record showed the Veteran experienced weakness in the left knee and tenderness. In July 1982, the Veteran again reported to sick-call with a tennis injury where she claimed to have twisted her knee. See Service Treatment Record, July 13, 1982. The record reveals that the Veteran suffered from tenderness, swelling and pain over the medial side of the left knee. The Veteran was provided an ace-wrap, aspirin and told to ice the knee. 

Likewise, the Board also acknowledges the fact that the Veteran's separation examination from service did in fact note that the Veteran still had "problems" with her left knee from her in-service accident. See Report of Medical Examination, October 1982. 

The Board finds that the record demonstrates ample evidence that the Veteran did in fact suffer from in-service injuries to her left knee. Such evidence satisfies the second element required for a claim for service connection of an in-service injury/incurrence of the claimed condition. 

The Board notes that the Veteran has submitted both private medical evidence as well as lay statements in support of her claim.  The private medical evidence submitted by the Veteran notes a diagnosis and treatment of her left knee DJD in 2007, as well as documents her 2002 ACL surgery of her left knee. The only notation regarding any cause of her condition in these private medical records come from a March 2007 report that states that the Veteran's left knee condition "could be from her previous injuries and then subsequent knee surgeries." 

Here, the Veteran has continuously asserted that her present condition is the result of the injuries she sustained in service, and that she has been suffering issues with her left knee since separation. Moreover, the Veteran has alleged that she did receive medical treatment for her left knee, but that she is unable to obtain those records, since it was so long ago. In addition, the record reveals assertions from the Veteran's representative who states that the medical evidence of record is insufficient as they do not speak to whether the Veteran's post-service injuries would have happened, or were otherwise exacerbated by the Veteran's left knee condition coming out of service. See Representative Statement, March 2011. 

Although there are multiple VA nexus opinions against the Veteran, none of them address the possibility that the Veteran's injuries predisposed or contributed in some way to the subsequent intervening events that occurred to her knee.  Or whether any of the old injuries contributed to her current disability.  

Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's left knee disability.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, she is without a doubt competent to report that she suffered an injury and pain during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

Thus, the Board finds that the Veteran's statement that her left knee disability is related to her in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 

Resolving all doubt in her favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current left knee disability, (2) her injuries during service, (3) her competent and credible history of relevant symptoms service discharge, even taking the later intervening injuries into account and (4) the March 2007 report that states that the Veteran's left knee condition "could be from her previous injuries and then subsequent knee surgeries."  Therefore, the evidence tends to show that the current left knee disability is at least as likely as not related to the knee trouble she was having upon separation from service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a left knee disability is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


